DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.  Applicant’s election without traverse of Group I, claims 1-13 and 15-16, in the reply filed on 06/04/21, is acknowledged.

Claim Status
3.  Claims 1-18 are pending. Claims 14 and 17-18 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/04/21. Claims 1-13 and 15-16 are under examination.

Specification Objection
4.  The disclosure is objected to because of the following informalities: missing sequence identifiers for sequences of four or more amino acids and/or 10 or more nucleotides (see MPEP 2421.02).  Appropriate correction throughout the specification (e.g. see Table 1) is required.

Claim Objections
5. Claims 1, 7, and 11 are objected to because of the following informalities:  improper .  Appropriate correction is required.

6. Claim 1 is also objected to because of the following informalities:  
Improper use of an acronym/abbreviation.  Acronyms and abbreviations must be spelled out and/or defined upon first use; therefore, NRPS/PKS must be explained/defined.  Appropriate correction is required.
Improper recitation of species names.  Latin names of microorganisms are properly recited with the genus name (i.e. first part of binomial identifier) capitalized and species name (i.e. second part of binomial identifier) in lower case, with both in italics, and having the genus name spelled out upon first usage.  Thus, for example, “B. subtilis” (see claim 1, line 1) is properly written as “Bacillus subtilis” for its first recitation (all other uses of “B. subtilis” are proper).  Appropriate correction is required.
	
Claim Interpretation
7.  In the interest of compact prosecution, it is noted that:
As written, the broadest reasonable interpretation of the minimum requirements for the method of claim 1 require the following positively recited steps:
Replacing the original sfp genes of a Bacillus subtilis with other sfp genes; 
Knocking out at least one, but not necessarily all, of:
gene clusters associated with biofilm formation, 
NRPS/PKS gene clusters, OR 
genes associated with negative regulatory factors, 
AND/OR (see claim 1, line 5)
Overexpressing at least one, but not necessarily all, of:
surfactin efflux and resistance genes, 
genes associated with a branched chain fatty acid synthesis pathway, 
genes associated with a glycolytic pathway, and 
a gene associated with an exogenous cluster effect system.
Claim 7, requires both knocking out (step b) and overexpressing (step c) of at least one or more genes/clusters as defined above.

Claim Rejections - 35 USC § 112
8.  The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.  Claims 1, 3-4, 6-10, 12-13 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "associated with" in claim 1 is a relative term which renders the claim indefinite; see “...associated with biofilm formation”; “...associated with negative regulatory factors”; “... associated with a branched chain fatty acid synthesis pathway”; “...associated with a glycolytic pathway”; and “... associated with an exogenous cluster effect system”. The phrase "associated with" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention because it is unclear to what degree of association would include or exclude any particular gene. It is noted that in a single-celled organism all genes are to at least some degree “associated with” all other genes and thus ambiguity of scope is introduced with this phrase.  Dependent claims 3, 5, 7, and/or 11, contain limitations that would negate this part of the rejection as each would clarify the genes that are included; however, claims 3 and 7 are included in the rejection because of other issues (see below).
The phrase “...capable of complete expression” in claim 1 is indefinite because it is unclear what this limitation includes and/or excludes given that any unmodified gene encoding a protein would be “capable” of expressing that protein sequence and thus this should include all unmodified genes. Thus, it is unclear what Applicant intended to encompass with this phrase; however, dependent claim 2 contains limitations that would negate this part of the rejection.
Claim 1 is also indefinite because it is unclear if the entire gene cluster (i.e. would encompass more than a gene) and/or each set of genes (i.e. see plurality of the 
Further, the goal of preamble of claim 1, “A method for promoting B. subtilis to synthesize surfactin...” is not clearly met by the positively recited steps of the body of the claim comprising (1) replacing sfp genes; and (2) either knocking out one or more genes in a gene cluster or overexpressing one or more genes of a set of genes.  It is noted that the body of the claim appears to be more appropriately drawn to a method of modifying Bacillus subtilis for enhanced synthesis of surfactin since there is no positively recited step for synthesizing surfactin per se. 
The phrase “...pks operon expressing an unknown polyketide synthase...” in claims 3 and 7 is indefinite because how does a skilled artisan knockout something that is unknown? Thus, clarification is required to ascertain what is included and what is included/excluded from this part of this claim.
Claim 4 is indefinite based on the phrase “...at least two genes of the gene clusters...” because it is unclear if Applicant intended to encompass (a) any 2 genes within one cluster (e.g. codY and spx); or (b) any two genes among the clusters (e.g. espA-O and rapCFH); or two entire clusters.  Thus, clarification is required to ascertain what is included and what is excluded from this part of this claim and thereby assess if claim 4 further limits claims 3 and 1 (see also 112(d) rejection below).
claim 6 is indefinite because it is unclear if Applicant intended to encompass (a) any 2 genes within each list from claim 5 (e.g. swrC and acrB); or (b) any two genes among the groups listed in claim 5 (e.g. swrC and fabHB); or (c) at least two of the gene groups listed in claim 5 (e.g. all the genes associated with branched fatty acid synthesis pathway and all of the genes associated with the glycolytic pathway). Thus, clarification is required to ascertain what is included and what is excluded from this part of this claim and thereby assess if claim 6 further limits claims 5 and 1 (see also 112(d) rejection below).
Claim 8 recites the limitation "...the compQXPA and srfA promoters..." in line 1.  There is insufficient antecedent basis for this limitation in the claim because there are no promoters recited or required in claim 7, from which it depends.
Claim 10 recites the limitation "...fusion of multiple gene fragments is preformed..." in line 1.  There is insufficient antecedent basis for this limitation in the claim because is no positively recited step for fusion of multiple gene fragments in claim 1, from which it depends.
Claim 15 is indefinite because it is unclear what Applicant intended to encompass by drafting the claim as an independent claim (see line 1), while linking the claim “... of claims 13” because the plurality of the term “claims” does not make sense in this context. Further, it is unclear what “...is applied as a production strain for fermentation...” requires or refers to because the phrase does not appear to add a positively recited step analogous to a “Use of” claim. Thus, clarification is required to clearly ascertain the metes and bounds of this claim.
Other dependent claims do not clarify the issues identified above.
Claim Rejections - 35 USC § 112
10.  The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


11.  Claims 4, 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Based on the use of the term “cluster” (i.e. a group of genes), in claims 1 and 3, from which claim 4 depends, at least one interpretation of claims 1 and 3 requires the entire cluster to be knocked out; however, claim 4 then appears to subsequently, improperly broaden claims 1 and 3, by allowing less than the entire cluster to be knocked out when reciting “... by knocking out at least two genes of the gene clusters...” 
Similarly, based on the plurality of the term “genes” in both claims 1 and 5, from which claim 6 depends, at least one interpretation of claims 1 and 5 require all the genes within the grouping to be overexpressed; however, claim 6 appears to subsequently, improperly broaden claims 1 and 5, by allowing as little as any two of the genes within any group and/or among groups to be overexpressed.
	Likewise, based on the use of the term “cluster” and/or the plurality of the term “genes” in at least one interpretation of claim 1, from which claim 7 depends, the entire .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
12.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13.  Claims 1-6, 9-10, and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

	Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials.' Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

Instant claims are drawn to method(s) for promoting Bacillus subtilis to synthesize surfactin, characterized by replacing its original sfp genes with other sfp genes capable of complete expression; and performing transformation as follows: knocking out at least one gene clusters associated with biofilm formation, NRPS/PKS 
MPEP §2163 states that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has a substantial variance (as in the instant case), the disclosure must describe a sufficient variety of species to reflect the variation within that genus. Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number to adequately describe a broad genus. The courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus (e.g. see In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618).  Further, MPEP §2163 states that the disclosure of only one or two species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]. "See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) "[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
In the instant case, the specification describes several Bacillus subtilis 168 mutants with improved surfactin production wherein the original sfp genes are replaced with sfp genes derived from B. amyloliquefaciens and further comprising knockouts of the gene clusters epsA-0 and tasA-sipW-yqxM (see Example 3; strain 168S4); knockouts of the NRPS/PKS gene clusters including the dhb operon, pks operon, and pps operon (see Example 4; strain 168S7); knockouts of the genes for the negative regulatory factors including codY, spx, and/or perR (see Examples 18, 19, and 20); and wherein the genes, swrC, liaRSFGHI, and acrB are overexpressed (see Example 7; strain 168S12); wherein genes fabHB, IpdV, bkdAA, bkdAB, bkdB, lipALM, alsS, ilvD, ilvC, leuABCD, fabD, accDABC, fabF, fabG, fabZ, fabl and tesA are overexpressed (see Examples 13 and 14); wherein genes pfkA, gapA, pgk and pdhABCD are overexpressed (see Examples 15 and 16); and wherein comQXPA is overexpressed (see Example 17; strain 16835). 
However, the specification does not adequately describe knocking out other gene clusters associated with biofilm formation, or other NRPS/PKS gene clusters, or other genes associated with other negative regulatory factors. The specification does not adequately describe overexpression of other surfactin efflux and resistance genes, or Bacillus subtilis mutants with the claimed genetic modifications) and the claimed functional properties (e.g. enhanced surfactin production) have not yet been identified.  Therefore, it is the Office’s position that even one of skill in the art would not conclude that Applicant was in possession of the entire genus encompassed.
With regards to the state of the art, methods for increasing the production of surfactin in Bacillus subtilis comprising genetic modifications were still under development and thus necessarily unpredictable, as evidence by, for example, Wang et al., 2019 (Enhancing surfactin production by using systematic CRISPRi repression to screen amino acid biosynthesis genes in Bacillus subtilis; Microbial Cell Factories 18:90); Wu et al., 2019 (Systematically engineering the biosynthesis of a green biosurfactant surfactin by Bacillus subtilis 168; Metabolic Engineering 52: 87-97); and/or Kinsinger et al. 2005 (Genetic requirements for potassium ion-dependent colony spreading in Bacillus subtilis; Journal of Bacteriology 187(24): 8462-8469).  For example, Wang teach that despite many efforts to enhance surfactin production success remains low (e.g. page 1, Background section) and teach surfactin production Bacillus producers because the key metabolic mechanisms in the synthesis pathway remain unclear such that genetic engineering approaches end up with a single of a few gene modifications (e.g. see abstract and introduction). Further Kinsinger teach knocking out genes associated with biofilm formation (e.g. alsS gene), does not improve surfactin production, but rather, in direct contrast, reduces surfactin production (e.g. see abstract; and page 8466). Thus, the art provides evidence that there is unpredictability in the results obtained from species other than those specifically enumerated, and accordingly, provides evidence which indicates even skilled artisans could not reliably predict the operability in the invention of any species other than the one disclosed.  Therefore, the state of the art does not provide adequate written description support for which combinations of knockouts and overexpression would predictably retain their functional activities of improving surfactin synthesis; thus the only way to determine if the combination of genetic modifications works is empirical testing of each and every option (e.g. which genes to knockout in combination with which genes to overexpress). 
Consequently, neither the specification nor the state of the art provides sufficient written description to support the genus encompassed by the claims. Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly Vas-Cath at page 1116.). 
Given the above analysis of the factors as a whole, which the courts have determined are critical in determining whether Applicant is in possession of, or the specification supports, the claimed invention, Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Claim Rejections - 35 USC § 102
14.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

15.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


16.  Claims 1, 3 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dhali et al. 2017 (Genetic engineering of the branched fatty acid metabolic pathway of Bacillus subtilis for the overproduction of surfactin C14 isoform; Biotechnol. J 12: 1600574). 
	Dhali teach methods for enhancing the production of surfactin comprising the use of a Bacillus subtilis BSB1 strain genetically modified by transformation for the insertion of sfp gene from B. subtilis ATCC 21322 and having a knockout of the codY gene (i.e. transcriptional pleiotropic repressor; thus, associated with negative regulatory factors; see section 2.1 and Table 1; meeting limitations found in instant claims 1 and 3). Dhali teach the modified strain synthesized more surfactin than control strains (e.g. see Figure 2; meeting limitations found in instant claim 15). 
	Therefore, Dhali anticipate the invention as claimed.

Claim Rejections - 35 USC § 102
17.  Claims 1-13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al., 2019 (Systematically engineering the biosynthesis of a green biosurfactant surfactin by Bacillus subtilis 168; Metabolic Engineering 52: 87-97; available online 11/16/2018 by a different inventive entity).
	Wu teaches methods for improving the production of surfactin comprising the use of Bacillus subtilis strain 168 with an integrated complete sfp gene from B. amyloliquefaciens, further comprising the knockout of genes for biofilm formation, including epsA-O and tasA-sipW-yqxM; and the genes for NRPS/PKS, including pps, dhb and pks operons; and the overexpression of efflux and self-resistance genes, including swrC; and genes for fatty acid pathways, including lpdV-bkdAA-bkdAB-bkdB; and genes for glycolytic pathways, including pfkA (e.g. see Table 1; and each corresponding section; meeting limitations found in instant claims 1-7, 11-13, and 15).  
With regards to limitations regarding how the genetic modifications were made in claims 9, 10 and 12; it is noted that, structurally, the same strains were used for the same purposes, and thus absent evidence to the contrary, would yield the same intended result and MPEP 2112.01 states that “When the PTO shows a sound basis for believing that the inventions of the Applicant and the prior art are the same, the Applicant has the burden of showing that they are not.”; see In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Therefore, Wu anticipates the invention as claimed. 

Conclusion
18. No claims are allowed.

19.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is 

20.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
August 4, 2021